M ATTER OF YATCTT CARTRBEAN STAR

In FINE Proceedings
MIA-10/61.235

Decided by Board May .12, 1961
Fine—Payoff and/or discharge of alien crewman without permission—Temporary departure from United States without termination of services and with

intention of returning to vessel.
Liability to fine for paying off and/or discharging an alien crewman is not
incurred where the crewman who has been paid earned wages plus a $50
advance temporarily leaves the United States for Nassau to obtain papers
necessary for his promotion to master of the vessel; his delay In rejoining
the vessel has resulted from circumstances beyond the control of any of the
parties concerned; and it is still intended that he will rejoin the vessel,
when repairs are completed, as its master.

Besis Foe FINE; Act of 1952—Section 250 (8 U.S.C. 1288).
BEFORE THE BOARD

DISCUSSION: This appeal is directed to an administrative penalty of $50Q ($1,000 mitigated to the extent of $500), which the
District Director at Miami has ordered imposed on Edwin P. LeMay
and Associates as owners and/or agents of the above-named vessel
which arrived at the port of Miami, Florida, from foreign on September 1, 1960. The specific violation charged is the paying off
and/or discharging of the alien crewman, G—W—A—, without prior
permission from the Attorney General or his duly designated representatives. The appeal will be sustained.
The vessel involved is a charter boat of British registry which,
at the time of its last arrival (supra), was returning a charter party
to the United States. This crewman, who was then its mate, was
granted a D-1 conditional landing permit. Under the terms thereof,
he was required to depart from the United States on the vessel's
next foreign sailing; in no event was he to remain in this country
in excess of 29 days; and he could not be paid off or discharged without prior permission from immigration officers, acting for the Attorney General.
It had apparently been decided, prior to the vessel's arrival, to
promote this crewman to the position of master of the vessel. This
272

necessitated his return to Nassau to obtain "papers" covering the
latter rating. And, since the vessel was in need of minor repairs,
it was agreed by the owners that the crewman should combine his
business trip to Nassau with a vacation. It was the understanding
of all parties concerned, however, that the crewman would return to
the United States and assume command of the vessel as soon as it
could be repaired. Accordingly, he was paid the wages he had
earned to date, plus a $50 advance against future earnings.
On September 3, 1960, the crewman left the United States for
Nassau aboard an aircraft operated by Pan American World Airways. He then surrendered his D-1 conditional landing permit
(supra) to that carrier, and the latter endorsed it to show his departure and forwarded it to the Service. According to the record, this
was the procedure the crewman was told to follow by the immigration officer who admitted him. Apparently he had advised said

officer of his intended brief trip to Nassau at the time of his
admission.
Now, however, it develops that the crewman is still in Nassau and
has accepted part-time employment there. The reason given is that
hurricane Donna wrecked the vessel, and that its owners have not as
yet been able to raise the funds necessary to render it seaworthy
again. Thus, the date of the crewman's resumption of his duties
aboard the vessel is uncertain. But the record definitely demonstrates that he intends to rejoin it eventually, and that its owners
still consider him its master.
Under this section of the law, the element essential to establish a
violation is the termination of the crewman's employment by an
affirmative act of the parties responsible for the vessel or of the
crewman himself (United States v. Seaboard Surety Company, 239
F.2d 667). But there is no evidence of any character here to show
the existence of that crucial factor. Therefore, we hold that liability
to fine for paying off and/or discharging the crewman has not been
incurred.
The payment of wages in full to the crewman did not, in and of
itself, constitute a breach of the statute (United States v. Seaboard
Surety Company, supra). The granting of a leave of absence
(vacation) to him did not, as we have consistently held, constitute a
termination of the crewman's services aboard the vessel on which
he arrived in the United States, being merely a temporary interruption thereof. His temporary departure from the United States
did not sever his connection with the vessel and was obviously made
with Service approval and in compliance with the conditions of his
admission, at least from the time limitation standpoint. His delay
in rejoining the vessel has resulted from circumstances beyond the
control of any of the parties concerned, and certainly not from the
273
654677—A5

19

affirmative act or desires of any of them. Finally, no claim has
been advanced or showing made that the crewman has been signed
off the vessel's articles or given a discharge slip.
ORDER: It is ordered that the appeal be sustained and that the
fine be not imposed.

274

